        Case 2:20-cv-01261-KWR-LF Document 4 Filed 12/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


ALLAN SEAGER,

               Petitioner,

vs.                                                         No. 2: 20-cv-01261-KWR-LF

DWAYNE SENTIESTEVAN, WARDEN,
ATTORNEY GENERAL OF THE STATE OF
NEW MEXICO,

               Respondents.
.


                                     FINAL JUDGMENT

       THIS MATTER having come before the Court under Rules 4 and 11 of the Rules

Governing Section 2254 Cases on the Petition under 28 U.S.C. § 2254 for a writ of habeas corpus

by a person in state custody filed by Petitioner Allan Seager (Doc. 1) and the Court having entered

its Memorandum Opinion and Order dismissing the Motion,

       IT IS ORDERED that JUDGMENT is hereby entered and the Petition under 28 U.S.C.

§ 2254 for a writ of habeas corpus by a person in state custody filed by Petitioner, Allan Seager

(Doc. 1) is DISMISSED FOR LACK OF JURISDICTION.
